Citation Nr: 0823941	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-28 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for morbid obesity with 
secondary mechanical dysfunction. 

4.  Entitlement to an effective date earlier than April 10, 
2001, for an award of service connection for degenerative 
disc disease of L5-S1.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 

6.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of L5-S1.  





REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1973 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO awarded service 
connection for degenerative disc disease of L5-S1; an initial 
40 percent evaluation was assigned, effective April 10, 2001.  
The veteran timely appealed the RO's April 2003 rating action 
to the Board.  

This appeal also stems from a September 2005 rating action, 
wherein the RO denied service connection for sleep apnea, 
diabetes mellitus, type 2, and morbid obesity with secondary 
mechanical dysfunction.  By that same rating action, the RO 
granted service connection for hypertension; an initial 
evaluation was assigned, effective November 7, 2003.  The 
veteran timely appealed the RO's September 2005 rating action 
to the Board. 

In April 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO in Montgomery, Alabama.  
A copy of the transcript has been associated with the claims 
files. 

The issues of entitlement to initial evaluations in excess of 
10 and 40 percent for hypertension and degenerative disc 
disease of L5-S1, respectively, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent clinical evidence does not demonstrate that 
sleep apnea and diabetes mellitus are etiologically related 
to service, or that diabetes mellitus was manifested to a 
compensable degree within a year of service discharge. 

2.  Obesity is a congenital or developmental disorder; there 
is no current disease or disability diagnosed in this case 
which primarily manifests as obesity.

3.  By an October 1998 rating action, the RO denied service 
connection for herniated disc at L5-S1 with radiculopathy of 
the left hip, originally claimed as a back condition.  The 
veteran did not appeal the RO's October 1998 action, and it 
became final. 

4.  On April 10, 2001, the RO received the appellant's 
request to reopen his claim for service connection for low 
back disability; service connection has been established from 
this date and there is no evidence of any earlier 
unadjudicated formal or informal claim as to this issue.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5107 (West 2002);
38 C.F.R. §§ 3.303, 3.307 3.309 (2007).

2.  Sleep apnea was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Service connection for morbid obesity with secondary 
mechanical dysfunction. is not warranted. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(West 2002); 
38 C.F.R. §§ 303, 3.304 (2007).

4.  An effective date earlier than April 10, 2001 for an 
award of service connection for low back disability is 
precluded as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

38 C.F.R. § 3.159, concerning VA assistance in developing 
claims, has been revised in part recently.  These revisions 
are effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, and pertinent to 
the instant case, the final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  

With regard to the service connection issues on appeal, VA 
provided the veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a March 2005 letter.  The 
letter informed the veteran to let VA know of any evidence he 
thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the RO 
has not informed the veteran of the Dingess elements, since 
his claims for service connection for sleep apnea, diabetes 
mellitus and morbid obesity with secondary mechanical 
dysfunction are being denied, there is no prejudice to the 
appellant.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of the service 
connection claims in the decision below.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via a March 2005 
letter.  Id. 

With regard to the claim for an earlier effective date for 
the grant of service connection for degenerative disc disease 
of L5-S1, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).
	
       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, relevant service medical and 
personnel records, post-service private and VA medical 
reports and statements and testimony of the appellant have 
been associated with the claims files.  Regarding the 
veteran's claims for service connection for sleep apnea and 
diabetes mellitus, type 2, as there are no in-service 
references, either subjectively or objectively, to either 
disability, VA's duty to provide an examination has not been 
triggered.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence demonstrates "some casual connection between his 
disability and his military service").  Concerning the issue 
of service connection for morbid obesity, no examination was 
requested specifically addressing the issue because obesity 
is considered a congenital or developmental disorder not 
subject to service connection. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the aforementioned service connection claims.  

II.  Service Connection Claims

The veteran contends, in written statements and in testimony 
provided throughout the duration of the appeal, that he 
currently has sleep apnea, diabetes mellitus and morbid 
obesity, which had their onset during military service and 
have continued since that time.  

As the veteran does not maintain that his diabetes mellitus 
is due to herbicide exposure, the provisions relating to said 
exposure will not be addressed in the decision below.  See, 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  (Transcript (T.) at pages (pgs.) 32, 33.)

Relevant Laws and Regulations

	Service connection-general criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303(a) (2007). 

       
       Presumptive service connection-criteria

In addition, certain chronic diseases, including diabetes 
mellitus, shall be presumed to have been incurred in or 
aggravated by service if they become manifest to a 
compensable degree within one year following separation from 
service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  


Analysis

1.  Sleep Apnea and Diabetes Mellitus

At the outset, the Board concludes that service connection 
for diabetes mellitus, type 2, is not warranted on 
presumptive bases.  Although there is current evidence of 
diabetes mellitus (see, Social Security Administration 
Decision and associated medical records, received by VA in 
July 2006, containing diagnoses of Type II Diabetes 
Mellitus), it was first shown in the mid-to-late 1990's, 
decades after the veteran's discharge from military service 
in March 1980.  (see, August 1997 treatment report, prepared 
by East Gadsen Clinic, reflecting that the veteran had been 
diagnosed with diabetes one and one-half years previously).  
Thus, in an absence of medical evidence that the veteran's 
diabetes mellitus, type 2, was manifested to a compensable 
degree within one year of service separation in March 1980, 
service connection for said disability on a presumptive basis 
is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

In addition, the Board concludes that service connection for 
sleep apnea and diabetes mellitus, type 2, on a direct basis 
is not warranted.  The service medical records are entirely 
devoid of any subjective complaints, clinical findings or 
diagnoses of any sleep apnea or diabetes mellitus, type 2.  A 
Chapter 13 examination report reflects that all of the 
veteran's systems were evaluated as "normal."  Albumin and 
sugar tests were negative.  On a November 1979 Report of 
Medical History, the veteran described his health as 
"Good."  He denied having any frequent trouble sleeping, 
and sugar or albumin in his urine. 

Initial post-service findings of sleep apnea and diabetes 
mellitus, type 2, were in the mid-to-late 1990's, 
respectively, satisfies the requirement that there be current 
disabilities.  (see, private treatment reports, dated in 
February and August 1997, containing a diagnosis of 
obstructive sleep apnea and an entry that the veteran had 
been diagnosed with diabetes one and one-half years 
previously).  Notwithstanding the current diagnoses of sleep 
apnea and diabetes, type 2, no medical professional, private 
or VA, has related said disabilities to the veteran's period 
of military service.  Thus, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for sleep apnea and diabetes mellitus, 
type 2. 

2.  Morbid Obesity

The veteran contends that as he was initially found to have 
been obese during military service, service connection is, 
therefore, warranted.  To this end, service medical records 
include an April 1973 service induction examination report, 
reflecting that the appellant was found unfit for service 
entrance due to his weight of 256 pounds.  A November 1973 
service examination report reflects that the veteran was 73 
inches tall and weighed 250 pounds.  In the Summary of 
Defects section of the report, the examining physician noted 
that the veteran had exogenous obesity; he was placed on a 
diet and rigorous physical therapy program to lose weight.  
It was indicated that he would be re-evaluated after the 
program, as far as his weight was concerned.  The veteran was 
found to have been qualified for airborne training provided 
that he could pass the physical test required for [airborne] 
school.  Subsequent treatment records throughout the 
veteran's military service show that his weight fluctuated 
between 250 and 311 pounds.  In early November 1979, an 
assessment of exogenous obesity was entered.  A Chapter 13 
examination report, dated in November 1979, reflects that the 
veteran weighted 250 pounds.  It was noted that he was 
overweight.  

The file contains, but is not limited to, a decision of the 
Social Security Administration (SSA) dated in September 2002, 
which reflects that disability benefits were granted from 
June 1993, based on a finding that the veteran was disabled, 
in part, due to exogenous obesity.  

An August 2005 VA hypertension examination report contains a 
diagnosis of morbid obesity; the veteran weighed 320 pounds.  
When evaluated by VA in July 2007, the veteran's weight was 
recorded at 300 pounds and it was noted that he was morbidly 
obese.  

Overall, it is undisputed that there is a current finding of 
exogenous obesity, and that it was first noted in service.  
Service connection is not warranted because obesity is not 
recognized by VA as a disease or disability for which service 
connection may be granted on a direct basis.  Rather, obesity 
is a developmental or congenital condition which is 
specifically excluded by regulation, and is not subject to 
service connection.  38 C.F.R. § 3.303(c).

The Board finds that obesity, in and of itself, is not a 
disease or disability subject to service connection.  
Instead, VA treats obesity as a sign or symptom of disease or 
disability, and considers it in assigning rating evaluations 
where appropriate. Weight gain is considered in evaluating 
diseases such as Cushing's syndrome or various thyroid 
disorders.  In these instances, it is not obesity which is 
service connected, it is the underlying disease.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service connected.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Here, there is no medical evidence of 
any underlying service connected disease or disability which 
has resulted in obesity.  Without underlying pathology, VA 
has not recognized obesity as a disease entity for purposes 
of compensation.  See 38 C.F.R. § Part 4.

The diagnosis of exogenous obesity, used during and post-
service in November 1979 and September 2002, respectively, is 
defined as obesity caused by overeating, and not by any 
metabolic or disease related condition.  The Board notes that 
obesity caused by overeating is not caused by an external 
force (such as for an "injury"); rather, obesity in that case 
is a result of behavior.  Moreover, obesity that is not due 
to underlying pathology cannot be considered a deviation from 
the normal function of the body (such as for a "disease"); 
rather, the storage of calories for future use represents the 
body working most efficiently at what it is designed to do.

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service. See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Applying the law to the facts of this 
claim, the Board concludes that the medical evidence does not 
show that the veteran's obesity was incurred other than as a 
result of excess caloric intake.  

In the absence of evidence that the veteran's currently 
diagnosed obesity was incurred during service as a result of 
a disease process or injury, the Board finds that there is no 
disability for which service connection may be granted.  
Since direct service connection may not be established for 
morbid obesity, the claim must be denied.


III.  Earlier Effective Date Claim

Laws and Regulations

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i) (2007). However, the 
effective date of a claim received after a final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later. 
38 C.F.R. § 3.400(q)(1)(ii) (2006) (2007).

Analysis

The veteran's attorney has contended that the proper 
effective date for service connection is September 1998, when 
the veteran initially filed a claim for service connection 
for a back condition. 

In this case, the veteran initially filed a claim for a back 
condition in September 1998.  By an October 1998 rating 
action, the RO denied service connection for said disability.  
The veteran was informed of the RO's decision that same 
month.  The veteran did not timely appeal the RO's October 
1998 rating action, and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

Subsequent to the October 1998 notice letter, the first 
communication received from the veteran pertaining to service 
connection for a back disability was VA Form 21-4138, 
Statement in Support of Claim, which is dated April 10, 2001 
and noted to be received by the RO on April 10, 2001.  

There are no other communications from the veteran pertaining 
to a back disability dated between October 1998 and April 10, 
2001 that can be interpreted as a claim for service 
connection for a back disability.  Neither the veteran nor 
his attorney have contended that there was a claim submitted 
earlier than April 2001.  Therefore, as the veteran's first 
claim for service connection for a back disability was denied 
in the final October 1998 rating decision, and the date of 
receipt of the claim to reopen was April 10, 2001, this is 
the proper effective date for service connection for the 
degenerative disc disease at L5-S1.  

Accordingly, on these facts, April 10, 2001 is the earliest 
effective date that may be assigned for the award service 
connection for degenerative disc disease at L5-S1.  See 38 
C.F.R. §3.400(q)(1)(ii) (2007).  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by such authority.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  As there 
is no legal basis for assignment of any earlier effective 
date, the claim for an earlier effective date for the award 
of service connection for degenerative disc disease at L5-S1 
must be denied.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for sleep apnea, is denied. 

Service connection for diabetes mellitus, type 2, is denied. 

Service connection for morbid obesity with secondary 
mechanical dysfunction, is denied. 

Entitlement to an effective date earlier than April 10, 2001, 
for an award of service connection for degenerative disc 
disease of L5-S1, is denied.


REMAND

The Board has reviewed the veteran's claims files and finds 
additional substantive development and adjudication is 
necessary prior to final Board disposition of the issues of 
entitlement to higher initial evaluations in excess of 10 and 
40 percent for hypertension and low back disability, 
respectively. 

First, the Board finds that additional VA hypertension and 
spine examinations are needed to determine the current 
severity of service-connected hypertension and degenerative 
arthritis of the lumbar spine, respectively.  In this regard, 
the veteran was last afforded VA examinations of the 
aforementioned service-connected disabilities in July 2007.  

During an April 2008 hearing before the undersigned, the 
veteran maintained that the aforementioned service-connected 
disabilities had increased from when he was initially rated 
at 10 percent for hypertension and after VA evaluated his 
spine in July 2007.  (T.) at pgs. 17, 35).  The veteran 
maintains that as a result of the increased severity in his 
hypertension and low back, he took an extra pill and was 
"incapacitated" several times a month, respectively.  (T. 
at page (pg.) 36).  Given the reported worsening of the 
veteran's symptoms of his service-connected hypertension and 
low back from when he was initially awarded 10 percent and 
evaluated by VA in July 2007, respectively, the Board finds 
that new VA examinations are necessary in order to decide the 
veteran's initial evaluations for the above-referenced 
service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Snuffer v. Gober, 
10 Vet. App. 400 (1997); Green v. Derwinski,  1 Vet. App. 121 
(1991).  

Regarding the veteran's service-connected degenerative disc 
disease, L5-S1, that disability was historically evaluated 
under the specific rating criteria for intervertebral disc 
syndrome (IVDS) (Diagnostic Code 5243)(see, April 2003 rating 
action).  The back disability is currently rated under the 
rating criteria for degenerative arthritis of the spine, 
Diagnostic Code 5242 (see, September 2005 rating action).  
Since the veteran filed his claim for service connection for 
low back disability at the RO in April 2001, the criteria for 
evaluating IVDS and disorders of the spine changed in 
September 2002 and September 2003.  See, 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 
69 Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. §§ 
4.71a (2007)) (current regulations).  

The current spine criteria, however, cannot be used prior to 
the respective effective dates of September 23, 2002 and 
September 26, 2003.  On remand, VA should specifically and 
expressly consider the veteran's increased rating claim under 
the schedular criteria in effect both prior to and as of 
September 2002 and September 2003, applying the version more 
favorable to the veteran after the effective date of the 
regulatory change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  
See, 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 
(2007).

In view of the foregoing, the veteran should be afforded VA 
neurological and orthopedic examinations to determine the 
current extent of his service-connected low back disability.

Finally, the veteran testified in April 2008 that since July 
2007, he had sought treatment for his service-connected low 
back disability and hypertension from the East Gadsen Clinic.  
(T.) at page (pg.) 37).  While treatment records from said 
facility, dating from April 1988 to July 2007, are of record, 
more recent reports are absent.  With this testimony from the 
appellant, VA has been placed on notice of private medical 
records of ongoing treatment that are relevant to the 
veteran's claim, and the agency of original jurisdiction 
(AOJ) should request an authorization from the veteran to 
obtain these records as well as any other records relevant to 
his initial evaluation claims on appeal.  

Therefore, prior to arranging for the veteran to undergo the 
aforementioned VA orthopedic, neurological and hypertension 
examinations, the RO must obtain and associate with the 
claims file all medical records, dating from July 2007, from 
East Gadsen Clinic, 1026 Goodyear Avenue, Gadsden, Alabama 
35903. 

Accordingly, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, obtain 
any medical records of pertinent 
treatment received by the appellant 
since July 2007 from East Gadsen 
Clinic, 1026 Goodyear Avenue, Gadsden, 
Alabama 35903. All attempts to procure 
records should be documented in the 
file.  If any of the requested records 
are unavailable, documentation stating 
this fact must be inserted in the 
claims file.  

2.  Schedule the veteran for the 
appropriate examination to determine 
the current severity and impairment of 
the service-connected degenerative disc 
disease at L5-S1.  Any and all 
indicated evaluation studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Range of motion 
studies should be accomplished and the 
examiner should indicate whether 
because of the veteran's age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, the range of 
motion of the spine in this particular 
individual should be considered normal 
for this individual.  
		
The examiner should identify the 
existence, and frequency or extent, as 
appropriate, of all neurological 
symptoms associated with the veteran's 
low back.  The examiner should also 
offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a 
manifestation of the service-connected 
low back disability. 

The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  The examiner should express any 
such additional functional loss in 
terms of additional degrees of limited 
motion of the lumbar spine.  The 
examiner should also indicate whether 
there is any ankylosis of the lumbar 
spine, and if so, whether such is 
favorable or unfavorable, and the 
extent of such ankylosis.

The examiner should render findings as 
to the existence and frequency of any 
of the veteran's incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to IVDS that requires 
bed rest prescribed by a physician and 
treatment by a physician), 
specifically, whether over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) 
at least six weeks.

3.  Schedule the veteran for an 
examination by an appropriate physician 
to determine the current severity of 
his hypertension.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

A complete rationale for all opinions 
expressed must be provided in a 
typewritten report. 

The physician is requested to report on 
the following criteria:  

*	(a) whether the veteran's 
diastolic pressure is 
predominantly 100, 110, 120, 
or 130 or more; 

*	(b) Whether the veteran's 
systolic pressure is 
predominantly 160 or 200; or, 

*	(c)  History of diastolic 
pressure predominantly 100 or 
more that required continuous 
medication for control.  

4.  Thereafter, readjudicate the claim 
for initial evaluations in excess of 10 
and 40 percent for service-connected 
hypertension and degenerative disc 
disease at L5-S1, respectively, under the 
appropriate rating criteria.  
Consideration should be given to the 
possibility of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the maximum benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his initial 
evaluation claims.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims including 
reporting for any scheduled VA examinations, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination(s) may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


